Citation Nr: 1022330	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-22 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
claimed as due to in-service cold exposure.

2.  Entitlement to service connection for a bilateral 
shoulder disability, claimed as due to in-service cold 
exposure.

3.  Entitlement to service connection for a low back 
disability, claimed as due to in-service cold exposure.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In November 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the Lincoln RO.  A 
transcript of this hearing has been prepared and associated 
with the claims file.  

The Board notes that the Veteran did not actually indicate 
that he wished to perfect an appeal of the issue of 
entitlement to service connection for a low back disability 
in his July 2008 substantive appeal.  Because, however, this 
issue continues to be listed in the subsequent supplemental 
statements of the case, and the Veteran has not since 
expressed a desire to withdraw an appeal as to that issue, 
the Board finds that it has jurisdiction to consider the 
claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) 
(holding that VA waived any objections as to the content of 
the appeal by treating the issue as on appeal for five 
years); Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure 
to file a timely substantive appeal does not automatically 
foreclose an appeal, render a claim final, or deprive the 
Board of jurisdiction over an appeal initiated by the timely 
filing of a notice of disagreement).

Finally, the Board notes that the record contains an article 
written by Ari Weinreb, M.D., Ph.D., entitled "A 'Cool' Case 
of Unilateral Finger Pain."  This article was apparently 
received by VA in August 2008, but it does not appear in the 
record until April 2010.  It appears that this article may 
have been misplaced from the time of its initial receipt 
until April 2010, and there is no indication that it has been 
reviewed by the RO.  The Board will therefore consider this 
evidence to have been added to the record in April 2010, 
following the February 2010 certification of the Veteran's 
appeal to the Board.  

Pursuant to 38 C.F.R. § 20.1304(c), any new and pertinent 
evidence submitted by the Veteran to the Board should be 
referred to the RO for review unless this procedural right is 
waived or unless the full benefit sought on appeal may be 
allowed without such referral.  The evidence in the case at 
hand was not accompanied by a waiver of initial review by the 
agency of original jurisdiction.  

The Board finds, however, that referral to the RO is not 
necessary in this case, as the pertinent information that is 
contained in this article is essentially duplicative of the 
information contained in an article entitled "Cold Injury" 
that was written by Dr. Jerrod Johnson and was submitted by 
the Veteran in connection with his claims in December 2007.  
This article, in part, discusses disabilities that have been 
found in veterans who suffered non-freezing cold injuries in 
service many years earlier, and it specifically describes 
arthritis as one such complication.  Because the article by 
Dr. Weinreb contains information that is essentially 
duplicative of that which was already of record at the time 
of the June 2008 statement of the case and the subsequent 
supplemental statements of the case, the Board finds that a 
remand for RO consideration of this evidence is not 
warranted.


FINDINGS OF FACT

1.  The Veteran did not exhibit a neck disability in service 
or within one year of separation from service; and a neck 
disability is not etiologically related to any injury or 
disease during the Veteran's active service.

2.  The Veteran did not exhibit a bilateral shoulder 
disability in service or within one year of separation from 
service; and a bilateral shoulder disability is not 
etiologically related to any injury or disease during the 
Veteran's active service.

3.  The Veteran did not exhibit a low back disability in 
service or within one year of separation from service; and a 
low back disability is not etiologically related to any 
injury or disease during the Veteran's active service.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
service and cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A bilateral shoulder disability was not incurred in or 
aggravated by service and cannot be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

3.  A low back disability was not incurred in or aggravated 
by service and cannot be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in June 2007 in 
which the RO advised the appellant of the evidence needed to 
substantiate his service connection claims.  The appellant 
was also advised of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA.  This letter further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records, VA medical 
records, and the private medical records that were identified 
by the Veteran in the course of his claim.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim. 

In the case at hand, the Veteran underwent VA examinations in 
June 2007 and May 2008.  The Board finds that the May 2008 
examination report is adequate for the purpose of determining 
the neck and bilateral shoulder claims decided herein, while 
the June 2007 examination report is adequate for purposes of 
deciding the low back disability claim.  These report 
reflects that the examiner reviewed the claims folder.  
During the examinations, the examiner elicited from the 
Veteran his history of complaints and symptoms and provided 
clinical findings detailing the examination results.  As will 
be discussed below, the examiner also explained the rationale 
behind his conclusions through citation to medical principles 
and the facts of the Veteran's case.  For these reasons, the 
Board concludes that the June 2007 and May 2008 VA 
examination reports in this case provide an adequate basis 
for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

II.  Service Connection

The Veteran has claimed entitlement to service connection for 
disabilities of the neck, bilateral shoulders, and low back.  
He essentially contends that these disabilities developed as 
a result of cold weather exposure during service.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as arthritis and organic diseases of the 
nervous system, if such are shown to have been manifested to 
a compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In terms of an in-service injury, the Board notes that the 
Veteran's exposure to extremely cold temperatures while 
serving in Europe in 1967 has been corroborated and is not in 
dispute.  The Veteran's service treatment records, however, 
do not contain contemporaneous evidence of in-service cold 
weather injuries to the neck, low back, or bilateral 
shoulders.  Both the September 1965 pre-induction examination 
report and the September 1967 separation examination report 
reflect that the Veteran's upper extremities, spine, other 
musculoskeletal system, and neurological system were 
clinically normal.  The Veteran reported no pertinent past or 
current symptoms associated with injuries to the neck, low 
back, or bilateral shoulders on his September 1965 pre-
induction and September 1967 separated medical history 
reports.  Otherwise, the Veteran's service treatment records 
reflect that he never complained of or sought treatment for 
injuries to the neck, low back, or shoulders during service.  

With respect to evidence of current disabilities, a December 
2007 VA medical record reflects that the Veteran has been 
diagnosed with degenerative joint disease of the cervical 
spine and bilateral shoulders, while a March 2003 VA medical 
record reflects an impression of some degenerative change of 
a mild central bulge at L4-L5.  

Although the Veteran may have been exposed to severe cold in 
service, and recent medical evidence establishes the 
existence of current disabilities of the neck, shoulders, and 
low back, the Board concludes that the preponderance of the 
evidence is against finding a relationship between the 
Veteran's current disabilities and his in-service cold 
weather exposure.  

With respect to the neck and bilateral shoulder claims, the 
most probative evidence of record appears in the May 2008 VA 
examination report.  According to this report, the Veteran 
described bilateral shoulder pain and discomfort with some 
tingling and decreased sensation that radiates proximally 
from the shoulders to the areas of the lateral upper arms 
bilaterally.  He also described achiness and stiffness in the 
shoulder joints.  It was noted that the Veteran has been 
diagnosed with degenerative disc disease of the cervical 
spine and degenerative joint disease of the shoulders.  

The Veteran reported achiness, stiffness, and tingling to the 
affected areas, including the bilateral shoulders, which was 
worse in cold temperatures or with use.  Most of the specific 
symptomatology was noted to affect the Veteran's hands and 
fingers.

The VA examiner found the Veteran's degenerative disc disease 
and degenerative joint disease to be at least as likely as 
not secondary to aging and factors other than the previous 
cold exposure in 1967.  The examiner identified symptoms such 
as stiffness, achiness, and tingling as being most consistent 
with degenerative joint disease and with radicular symptoms 
from a cervical spine condition rather than as symptomatic of 
cold weather injuries.  

The Board notes that there are also private medical opinions 
of record that support the Veteran's claims.  Letters dated 
in November 2008 and January 2009 from the Veteran's private 
podiatrist note that the Veteran "has specific conditions 
concerning his shoulder and neck which have resulted in 
impaired movement and arthritic like symptoms."  He found 
"it as likely as not that his military service was the 
proximate cause of his current problems based upon my 
clinical experience and the military duties which he held."  
This opinion was noted to be based on an examination of the 
Veteran and review of the available medical records, 
including his VA medical records.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
knowledge and skill in analyzing the data, and his medical 
conclusion. As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Whether a physician provides 
a basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that all of the above opinions were authored 
by individuals who are qualified through education, training, 
or experience to provide competent medical evidence under 38 
C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 
(2007).  Ultimately, however, the Board finds that the VA 
examination report is more probative than the private 
podiatrist's opinion based on the rationale that is offered 
by each examiner.  The Board specifically notes that the VA 
examiner identified symptoms that are normally associated 
with cold weather injuries and those that are not and 
distinguished the disabilities of the Veteran's hands and 
fingers from those of his neck and shoulders.  The 
podiatrist's opinion, on the other hand, does not offer a 
contrary rationale explaining how the Veteran's symptoms in 
these particular joints are consistent with cold weather 
injuries.  Furthermore, while the podiatrist does mention 
that he reviewed the Veteran's medical records, no discussion 
of these records is included in his opinion.  For these 
reasons, the basis for his conclusion that the Veteran's neck 
and shoulder disabilities are related to in-service cold 
weather exposure is not clear.  Therefore, the Board finds 
the VA examiner's opinion to be much more probative than that 
of the private podiatrist.

Finally, the Veteran has also submitted medical literature to 
support his contention that the degenerative changes in his 
neck and shoulders are a consequence of cold weather 
injuries.  The Board acknowledges that medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses).  However, the Court has held that 
medical evidence that is too speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

The evidence that has been submitted in the case at hand 
contains information of a general nature that would have 
likely been known to a competent health care specialist, but 
fails to take into account the specific facts and 
circumstances of the Veteran and his history.  The Board 
finds the VA examiner's opinion, which is based upon his 
professional knowledge of cold weather injuries and interview 
with and examination of the Veteran, to be more probative 
than a general medical treatise on arthritis and cold weather 
injuries.

The Board has considered the Veteran's own lay contentions in 
this case.  In this regard, the Board recognizes that he is 
competent to describe symptoms experienced during and since 
service, and that his statements in this regard are of some 
probative value.  However, while the Veteran is competent to 
describe his symptoms, he is not necessarily competent to 
attribute those symptoms to specific underlying pathology.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  In this case, the VA examiner 
specifically took into account the Veteran's own reports, but 
ultimately concluded that the Veteran's current disabilities 
are less likely than not related to cold weather injuries in 
service.  The Board finds the conclusions of the competent 
health care specialists to be more probative than the 
Veteran's lay contentions.

With respect to the low back claim, the Board notes that, 
consistent with the Veteran's express decision to only appeal 
the neck and shoulder claims in his July 2008 substantive 
appeal, the Veteran has not presented specific arguments 
concerning his low back disability.  Rather, most of his 
specific statements regarding his claims address his neck and 
shoulders.  The Board finds it particularly significant that 
the Veteran did not mention any back problems on the cold 
weather injury protocol examination form that he filled out 
in connection with his May 2008 VA examination.  This form 
requested detailed information concerning the Veteran's 
reported cold weather injuries and was clearly going to be 
reviewed by the VA examiner in the course of arriving at the 
proper diagnoses and formulating an etiology opinion.  While 
he did describe shoulder and neck symptomatology in great 
detail, he made no mention of symptoms of a back disability.  

The June 2007 VA examination report expressly states that the 
Veteran's claimed disabilities of the back, heart, bilateral 
shoulders, and kidney were not examined in detail because 
there appeared to be no relationship between any cold 
exposure and those issues.  While no examination took place, 
the conclusion that there is no relationship between a 
claimed back disability and cold weather exposure is based 
upon the VA examiner's review of the record and consideration 
of the Veteran's own complaints.  This report also 
distinguishes between the disabilities that are attributable 
to cold weather injuries and those, such as the back, that 
are not.  For these reasons, the June 2007 examination report 
is highly probative in deciding the issue of entitlement to 
service connection for a low back disability.

In short, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for disabilities of the neck, bilateral shoulders, 
and low back as due to cold weather injuries, either on a 
direct basis or on a presumptive basis.  As the evidence 
preponderates against the claims, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to service connection for a neck disability, 
claimed as due to in-service cold exposure, is denied.

Entitlement to service connection for a bilateral shoulder 
disability, claimed as due to in-service cold exposure, is 
denied.

Entitlement to service connection for a low back disability, 
claimed as due to in-service cold exposure, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


